DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (KR 10-0736428 B1) in view of Nakamura et al (JP 2017-209654 A) and/or Lee et al (KR 10-1720560 B1).
With respect to claim 1, Jin teaches an RO membrane system and method for treating wastewater [Abs] and in a specific embodiment includes both first and second RO membrane blocks [77], where the second RO block receives permeate from the first RO block.  This is properly a process performing primary RO operation, discharging permeate and concentrate, then performing secondary RO operation on the primary permeate, thereafter discharging secondary permeate and concentrate.
Jin teaches backwashing including with air within the context of upstream multilayer filters employed in the system [71-72], but is silent to bubble generation and washing operation for the RO membranes.
However, Nakamura teaches RO membrane devices and systems [0001] and teaches in particular cleaning processes for the RO membrane [0009] to remove deposits and the like adhered to the surface [0010], and teaches that the cleaning may be improved by including bubbles of gas such as air into the cleaning water [0051], with or without the use of further cleaning chemicals.  Similarly, Lee teaches cleaning methods for RO membrane treatments [0001] and teaches employing both chemical and physical cleaning, but including a detergent composition and also generating microbubbles [0014] i.e. air bubbles [0071], where the physical cleaning is useful particularly to disturb contaminants physically attached to the membrane.

With respect to claim 2, as above Jin teaches multiple upstream multilayer filters which remove at least fine particles and the like and therefore constitute at least a secondary pretreatment.  Further, in at least some embodiments Jin teaches the use of a further upstream adsorbent to remove organic substances and the like and which at minimum renders the claimed primary pretreatment obvious [135].  Such an embodiment provides organic removal via adsorbent, then secondary removal via multilayer filters, then the RO treatment blocks as previously discussed.
With respect to claims 3 and 5, Jin teaches that the membrane blocks may contain multiple membranes e.g. in arrays and even in multiple modules, and teaches that a selection of an appropriate number of arrays and module for each block may be changed based on expected conditions [75].  As such, provision of a second stage RO operation for both the primary and secondary blocks would at least have been obvious to one of ordinary skill in the art.  Further, see MPEP 2144.04 VI.B; duplication of parts is generally obvious to those of ordinary skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in view of Nakamura et al and/or Lee et al, further in view of Posa (US PGPub 2013/0233786 A1).
Jin teaches as above but is silent to an energy recovery step using a turbine.
However, Posa teaches water treatment systems, including those employing e.g. multi-stage RO treatments [Abs, 0099] and teaches that membrane reject stream (e.g. reject from a single or multi-stage TDS removal stage) which has waste products and has high pressure may be fed to an energy 
It would have been obvious to one of ordinary skill in the art to employ a turbine on the concentrate of Jin’s RO systems, e.g. the waste stream from a multi-stage block, because as in Posa such streams have high pressure which can be usefully recovered.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in view of Nakamura et al and Morita et al (US 6,464,867 B1), and/or Lee et al.
With respect to claim 6, see the rejection of claim 1 above.  Jin teaches a primary RO block and secondary RO block arranged to receive permeate from the primary RO block.  In view of Nakamura and/or Lee, provision of means to add air bubbles to the system at least for membrane cleaning would have been obvious to one of ordinary skill in the art.
Regarding the use of a line mixer for such a capability, Lee teaches arrangements for in-line generation of bubbles using a venturi valve and a multiple capillary tube [0076] which may satisfy the broadest reasonable interpretation.  See further Morita, which teaches systems for generating water containing dissolved gas (ozone) [Abs] and teaches that an inline mixer may be employed downstream of a gas ejector to improve dissolution of the gas (ozone) to form fine bubbles [Col. 7 lines 21-23].
It would have been obvious to one of ordinary skill in the art to include a line mixer in the system of Jin because, as in Morita, the use of such a mixer improves the dissolution of gas to allow formation of fine bubbles, even in combination with a suitable ejector, and in view of Nakamura and/or Lee, bubble formation would be recognized as a desirable capability for cleaning purposes.
With respect to claim 7, see the rejection of claim 2 above.  Jin teaches primary pretreatment e.g. adsorbent which may remove organics, and secondary pretreatment e.g. multilayer filters.
With respect to claims 8 and 10, as above Jin teaches that provision of multiple modules for each block may be an obvious optimization based on operating requirements, and further as above duplication of parts is generally obvious to those of ordinary skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in view of Nakamura et al and Morita et al, and/or Lee et al, further in view of Posa.
See the rejection of claim 4 above.  Provision of a turbine for energy recovery from the concentrate streams of various blocks including the primary block would have been obvious in view of Posa, which teaches energy recovery using turbines or the like from waste streams of membrane operations, including e.g. TDS removal operations that may employ multi-stage RO or the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777